DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 recites the limitation "said lower water drainage channel" in the last paragraph. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said lower water drainage channel” is referring to the “water drainage channel” previously mentioned within the same paragraph or a different water drainage channel entirely. Examiner is interrupting the claim in response to the 112, as there being two water drainage channels similar to that of independent claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lahnala (US8844203 hereinafter “Lahnala”) in view of Snider (US20130174488 hereinafter “Snider”)

With regard to claim 1 and 12, Lahnala, embodiment shown in figures 8-12, with generic elements shown in figures 1-5, teaches
A slider window assembly for a vehicle, said slider window assembly comprising: 
a fixed window (window created by border 34 that comprises fixed window panels 24 and 26), said fixed window (34) having an opening (28) between two spaced apart fixed window panels (24, 26); 
an upper rail (38, including 42 and 86) and a lower rail (36, including 42 and 86) attached at a surface of said fixed window (34); 
a movable window panel (64) that is movable along said upper rail (38) and said lower rail (36), wherein said movable window panel (64) is movable between a closed position, where said movable window panel (64) is disposed at said opening (28), and an opened position, where said movable window panel (64) is disposed at least partially along one of the fixed window panels (24) of said fixed window (34); 
wherein said lower rail (36) comprises a U-shaped channel and an attaching side (side attached to fixed window 34) for attaching said lower rail (36) at said fixed window (34); 
wherein said lower rail (36) comprises a water drainage channel (88) established at a central region of one of the fixed window panels (24) and at said attaching side and wherein the water drainage channel (88) is established at a upper edge of the lower rail (36) 

Lahnala does not teach a lower water drainage channel that is wider in width than a upper water drainage channel and is vertically aligned with each other.
However, Snider teaches an upper water drainage channel (114a) that is narrower than a width of the lower water drainage channel (120b) and are vertically aligned with one another. The lower water drainage channel has an inlet to drain water from the channel down the lower water drainage channel and out of the slider window assembly. 
When combined, the upper water drainage channel (88 of Lahnala) will be vertically aligned and spaced from the lower water drainage channel (114b of Snider) that is now placed on the lower extension of 36 below the rail (42) and would replace part of the upper water drainage channel (88) to allow water flowing along the upper edge of the lower rail (36 of Lahnala) to flow into the upper water drainage channel, into the lower water drainage channel, and out the slider window assembly while water flowing beneath the upper drainage channel will flow directly into the lower water drainage channel and out the slider window assembly.
It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Lahnala, to have included lower water drainage channel because this prevents water from being stuck in the assembly by providing enhanced drainage capabilities.

Examiner notes that due to the 112 issue regarding claim 12, the claim is being interpreted as being two water drainage channels with one inlet and one outlet each that are vertically aligned and are taught by Lahnala in view of Snider as rejected above. The “water drainage channel” upper and lower inlet as mentioned in claim 12 are being interpreted as the two-water drainage channel (upper and lower) inlets as mentioned within claim 1. 

With regard to claim 2, Lahnala does not teach drainage channels comprising baffles
	However, Snider teaches baffles (120d’’) within a drainage channel (120a’’).
	When combined, the upper and lower water drainage channel of Lahnala in view of Snider will have baffles within both drainage channels. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicants invention to have modified Lahnala, to have included baffles within the drainage channels because baffles “reduce or limit wind noise” (see para [0128] last sentence).

With regard to claim 3, When combined with Snider, Lahnala teaches 
a lower extension (part of 36 below the rail 42) at a lower portion of said lower rail and wherein the lower water drainage channel (120b of Snider) is established at the lower extension (part of 36 below rail 42)

With regard to claim 4, When combined with Snider, Lahnala 
teaches a side wall (40) of the lower rail (36) wherein the upper water drainage channel is established at the side wall (40) between the inlet of upper water drainage channel and the inlet of the lower water drainage channel (120b when combined with Snider)

With regard to claim 5, Lanhala teaches
said upper water drainage channel (88) is established as a recess at a surface of the side wall (40) of the U-shaped channel that opposes said fixed window (34) when said lower rail (36) is attached at said fixed window (34).

With regard to claim 6, Lanhala teaches
said lower rail (36) is adhesively attached at the surface of said fixed window (34) via a bead of adhesive that is received in a recessed portion of the side wall (40) that is separated from said upper water drainage channel (88) by a lip (94) of the side wall (40) of the U-shaped channel that engages said fixed window (34) when said lower rail (36) is adhesively attached at said fixed window (34).
“The first and second tracks 36, 38 are typically connected to the first and second fixed panels 24, 26 by adhesive surface bonding”, see column 6 lines 21-23
“It should be appreciated that the adhesive surface bonding can be any type of adhesive surface bonding other than glass encapsulation without departing from the nature of the present invention.”, see column 6 lines 36-39

With regard to claim 7, When combined with Snider, Lanhala teaches 
the attaching side includes a lower extension (part of 36 below the rail 42) below the U-shaped channel that extends downward from the side wall (40), and wherein said lower water drainage channel (120b of Snider) is established at said lower extension (part of 36 below the rail 42). 

With regard to claim 8, When combined with Snider, Lanhala teaches
said lower water drainage channel (120b of Snider) is established as a recess at a surface of said lower extension (part of 36 below the rail 42) that opposes said fixed window (34) when said lower rail (56) is attached at said fixed window (34).

With regard to claim 9, Lanhala teaches
said lower rail (36) is adhesively attached at the surface of said fixed window (34) via a bead of adhesive that is received in a recessed portion of the side wall (40) that is separated from said upper water drainage channel (88) by a lip (94) of the side wall (40) of the U-shaped channel that engages said fixed window (34) when said lower rail (36) is adhesively attached at said fixed window (34).
“The first and second tracks 36, 38 are typically connected to the first and second fixed panels 24, 26 by adhesive surface bonding”, see column 6 lines 21-23
“It should be appreciated that the adhesive surface bonding can be any type of adhesive surface bonding other than glass encapsulation without departing from the nature of the present invention.”, see column 6 lines 36-39

With regard to claim 10, Lanhala teaches
said fixed window (34) comprises a single fixed window panel (24) having an opening (28) therethrough.

With regard to claim 11, Lanhala teaches
said at least one fixed window (34) comprises first (24) and second (26) fixed window panels defining an opening (28) therebetween.

With regard to claim 13, Lanhala teaches
The water drainage channel (88) comprises a recess along a portion of said lower rail (36) that extends downward from the U-shaped channel, and wherein the portion of said lower rail (36) opposes said fixed window (24), and wherein, with said lower rail (36) attached at said fixed window (24), said water drainage channel (88) is defined by said fixed window (24) and the recess along the portion of said lower rail (36).

With regard to claim 14, Lanhala teaches
Wherein the lower inlet (inlet of 120b of Snider) of said water drainage channel (88) is at the first side wall (94) of the U-shaped channel to drain water from within the U-shaped channel down said lower water drainage channel (inlet of 120b of Snider) and out of said slider window assembly (20).

With regard to claim 15, Lanhala teaches
wherein an upper surface of the bottom wall (40) of the U-shaped channel is sloped downward (see figure 8) toward the first side wall (94) so that water present in the U-shaped channel will flow toward the first side wall (94).

With regard to claim 16, When combined with Snider, Lanhala teaches 
a water drainage channel (88) with an upper (88) and lower (inlet of 120b of Snider) inlet where the lower inlet is at a lower portion of the water drainage channel (88) and the upper portion of said water drainage channel (88) is aligned with the lower portion of said water drainage channel (88).

	With regard to claim 17, Lanhala teaches
the first side wall (94) of the U-shaped channel of said lower rail (36) comprises an attaching surface (surface of 94 attached to 24) that receives adhesive thereat at regions separated from said water drainage channel (88) for adhesively attaching said lower rail (36) at said fixed window (24).
“The first and second tracks 36, 38 are typically connected to the first and second fixed panels 24, 26 by adhesive surface bonding”, see column 6 lines 21-23
“It should be appreciated that the adhesive surface bonding can be any type of adhesive surface bonding other than glass encapsulation without departing from the nature of the present invention.”, see column 6 lines 36-39

	With regard to claim 18, Lanhala teaches
a protruding lip (upper lip portion of 94) at the first side wall (94) establishes a border along each side of said water drainage channel (88) to separate the attaching surface from said water drainage channel (88), and wherein the protruding lips (upper lip portion of 94) engage said fixed window (24) to limit water flowing through said water drainage channel (88) from flowing to the attaching surface.
	
	With regard to claim 19, Lahnala does not teach drainage channels comprising baffles where water flowing downward through the water drainage channel changes direction at the baffle
However, Snider teaches baffles (120d’’) within a drainage channel (120a’’).
When combined, the water drainage channel of Lahnala in view of Snider will have baffles within both drainage channels and change the direction of water as water flows downward.

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Lahnala, to have included baffles within the drainage channels because baffles “reduce or limit wind noise” (see para [0128] last sentence).

	With regard to claim 20, Lahnala teaches
	Wherein said fixed window (34) comprises a single fixed window panel (24) having the opening therethrough (28)

	With regard to claim 21, Lahnala teaches 
said fixed window (34) comprises first (24) and second (26) fixed window panels defining an opening therebetween (28).

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637